Exhibit 10.1 

[pg1_001.jpg]



RECEIPT                                                                                                                                                                                                                                                  

 

Offer Received From: ("Buyer")
                                                              Big Lake Estates,
LLC                                                                                           

Agency Confirmation: Broker named on Line 18 is the agent of (check one):

☒ the Buyer exclusively; or ☐ the Seller exclusively; or ☐ both the Buyer and
Seller

Amount of Earnest Money:                                                  Twenty
Thousand
                                                            $20,000.00                                                                    

All earnest money shall be deposited into a federally insured account acceptable
to Buyer and Seller and any interest earned thereon shall also be included as
earnest money ("Earnest Money"). Buyer agrees that, if Buyer breaches this
Contract, Earnest Money is subject to forfeiture. If any check for Earnest Money
is dishonored for any reason, Seller may, at Seller's option, immediately cancel
this Contract pursuant to lines 308-312. Unless otherwise provided herein, all
Earnest Money is considered to be part of the Purchase Price for the Property
described below.

Earnest Money shall be: (check one)

☒ Delivered by Buyer to Escrow Company upon mutual execution of this Contract.

☐

Held by Broker until mutual execution. Upon mutual execution, Broker shall
promptly deposit the Earnest Money with the Escrow Company to which the check is
payable. If the check is payable to Broker, Broker shall deposit the check in
Broker's trust account or endorse the check without recourse and deposit it with
a duly licensed Escrow Company.

Form of Earnest Money: ☐ Personal Check ☒ Other: Wired to Title within 3 days of
acceptance

Deposited with: ☐ Broker's Trust Account ☒ Escrow Company

 



Offer Received By: Andrew
Ostrander                                      A0034             
                     (PRINT SALESPERSON'S NAME AND AGENT CODE) [pg1_003.jpg]

 

     Keller Williams Professional
Partners                                      KWPPO2
                                                          (collectively
"Broker")

           (PRINT NAME OF
FIRM)                                             (OFFICE CODE)

 

PROPERTY AND PURCHASE
PRICE                                                                                                                                                                                               

Property Description and Offer: Buyer agrees to purchase and Seller agrees to
sell the following real property:

Property Address: 422 S Madison
Dr                                                                                                                                                                          

City: Tempe                                                           County:
Maricopa                                                               AZ, Zip
Code: 85281-7221         

Assessors Parcel #
124-39-037                                                                                                                                                                                  

Legal description: To be provided by
title                                                                                                                                                       

______________________________________________________________________________________________________________ 

______________________________________________________________________________________________________________  

which includes, at no additional cost to Buyer, all fixtures and improvements
thereon, as well as the following items, if any, owned by Seller and presently
located on or in the real property: electrical distribution systems (power
panels, ducting, conduits, disconnects), lighting fixtures, computer wiring,
telephone distribution systems (lines, jacks and connections), heating,
ventilation and air conditioning equipment, evaporative coolers, air lines,
carpets, window coverings, wall coverings, security and fire detection
systems/alarms, and
_____________________________________________________________________________________________
_______________________________________________________________________________________________________
(collectively the "Property"). All fixtures and improvements shall be free of
liens and encumbrances unless otherwise specified.

Leased Equipment NOT Included:
_________________________________________________________________________________

Personal Property Included:
______________________________________________________________________________________ 

Personal property shall be transferred in AS-IS CONDITION, FREE AND CLEAR OF ANY
LIENS AND ENCUMBRANCES, and SELLER MAKES NO WARRANTY of any kind, expressed or
implied (including, without limitation, ANY WARRANTY OF MERCHANTABILITY).

Addenda Incorporated: ☐ Schedule of personal property ☐ Lead-Based Paint
Disclosure ☐ Other _______________________________

$          2,125,000.00 Full Purchase Price, paid as outlined below. Buyer
acknowledges that failure to have funds deposited as required to close escrow on
the date specified herein shall constitute a material breach of Contract.

$          20,000.00 Earnest Money
__________________________________________________________________________________

$          20,000.00 Additional Earnest Money deposited upon satisfaction of
buyer's financing
contingency                                                    

$          2,085,000.00  Due at
Closing                                                                                                                                                                   

______________________________________________________________________________________________________________

 

[pg1_002.jpg] 

 

 

 



Commercial Real Estate Purchase Contract » Page 2 of 9

 

Escrow: This Contract shall be used as escrow instructions. The Escrow Company
employed by the parties to carry out the terms of this Contract shall be:  

Chicago Title Agency

Stephanie Fife

(ESCROW COMPANY)

(CONTACT PERSON)

14200 N. Northsight Blvd. #100, Scottsdale, AZ 85260 (480)538-1940 (ADDRESS)
(TELEPHONE) (480) 483-5676 Stephanie.Fife@ctt.com (FAX) (E-MAIL)

 

Opening of Escrow: The term "Opening of Escrow" shall mean the date when a fully
executed Contract and the Earnest Money have been delivered to Escrow Company.
Escrow Company shall immediately notify Buyer, Seller and Broker(s) in writing
of the date of the Opening of Escrow.

 

Close of Escrow: Seller and Buyer shall comply with all terms and conditions of
this Contract and Close Escrow 30 days after completion of due
diligence                                   but in no event later than
03/16/2017. Any other closing date requires the written mutual agreement of
Seller and Buyer. MO/DA/YR Seller and Buyer hereby agree that the Close of
Escrow shall be defined as recordation of the deed and any other documents
required to complete the transaction. The parties expressly agree that the
failure of any party to comply with the terms and conditions of this Contract by
the scheduled Close of Escrow shall constitute a material breach of this
Contract.

 

Possession and Keys: Possession and occupancy of the Property shall be delivered
to Buyer at Close of Escrow, or ☐ ______________, subject to the rights of
tenants under existing leases. Seller shall provide keys and/or means to operate
all locks, mailboxes, security system/alarms, access to all common area
facilities and
                                                                        

                                                                                                                                                                                                                        

 

DUE DILIGENCE AND INSPECTIONS.

 

Due Diligence: Buyer's due diligence and inspection period shall be thirty (30)
days or ☐ _______ days after Opening of Escrow ("Due Diligence Period"). During
the Due Diligence Period, Buyer shall satisfy itself with respect to the
physical condition of the Property, the condition of title to the Property and
as to the feasibility and suitability of the Property for Buyer's intended
purpose. REFER TO LINES 66-85 FOR IMPORTANT TERMS.

 

Buyer Disapproval: If prior to the expiration of the Due Diligence Period or as
otherwise provided herein, Buyer, in Buyer's sole discretion, disapproves of the
Property, Buyer shall:

 

  (a) immediately cancel this Contract pursuant to Lines 308-312 without further
written consent of the parties, in which event all Earnest Money shall be
returned to Buyer; or         (b) deliver to the Seller written notice of the
items disapproved and provide Seller an opportunity to correct the items. If
Buyer elects option (b), Seller shall respond in writing within five (5) days or
☐ ___________ days after delivery to Seller of Buyer's notice of items
disapproved. If Seller is unwilling or unable to agree to correct any of the
terms disapproved by Buyer, including making any repairs in a workmanlike
manner, Buyer may either:

 

(a) cancel this Contract within five (5) days after receipt of Seller's response
or after expiration of the time period for Seller's response, whichever occurs
first, in which case all Earnest Money shall be returned to Buyer; or

 

(b) proceed with the transaction, in which case Seller is not obligated to
correct those items Seller has not agreed to correct in writing.

 

If Buyer cancels this Contract, Buyer shall return all documents provided by the
Seller and provide Seller with copies of all reports or studies generated by
Buyer, provided, however, that Buyer shall not be required to deliver any such
report or study if the written contract that Buyer entered into with the
consultant who prepared such report or study specifically forbids the
dissemination of the report or study to others.

 

BUYER'S FAILURE TO GIVE WRITTEN NOTICE OF CANCELLATION OF THIS CONTRACT OR
DISAPPROVAL OF ITEMS WITHIN THE SPECIFIED TIME PERIODS SHALL CONCLUSIVELY BE
DEEMED BUYER'S ELECTION TO PROCEED WITH THE TRANSACTION WITHOUT CORRECTION OF
ANY DISAPPROVED ITEMS THAT SELLER HAS NOT AGREED IN WRITING TO CORRECT.

 

Inspections: During the Due Diligence Period, Buyer shall have the right, at
Buyer's expense, to select an inspector(s), and to make economic, environmental
and physical "inspections" (including tests, surveys, and other studies) of the
Property, including but not limited to square footage, wood infestation, roof,
designated flood hazard areas, structural, plumbing (such as galvanized or
polybutylene pipes), sewer/septic, well, heating, air conditioning, electrical
and mechanical systems, built-in appliances, soil, foundation, pool/spa and
related equipment, cost of compliance with swimming pool regulations, possible
environmental hazards (such as asbestos, formaldehyde, radon gas, lead-based
paint, fuel or chemical storage tanks, methamphetamine, LSD, ecstasy, hazardous
waste, other substances, materials or products, and/or location in a federal or
state Superfund area), water damage, mold, conditions conducive to mold,
geologic conditions, location of property lines, water/utility use restrictions
and fees for services such as garbage, water/utility or fire protection, sign
usage, zoning regulations, variances, use permits, and compliance with Americans
with Disabilities Act. If the presence of sex offenders in the vicinity of the
Property or the occurrence of a disease, natural death, suicide, homicide or
other crime on or in the vicinity of the Property is a material matter to the
Buyer, it must be investigated by the Buyer during the Due Diligence Period.

 

Square Footage: BUYER IS AWARE THAT ANY REFERENCE TO THE SQUARE FOOTAGE (OR NET
ACREAGE) OF THE REAL PROPERTY (LAND) OR IMPROVEMENTS THEREON IS APPROXIMATE. IF
SQUARE FOOTAGE (OR NET ACREAGE) IS A MATERIAL MATTER TO THE BUYER, IT MUST BE
VERIFIED BY BUYER DURING THE DUE DILIGENCE PERIOD.

 

[pg2_001.jpg] 



 

 

 



Commercial Real Estate Purchase Contract » Page 3 of 9

 

Wood Infestation Inspection: IF CURRENT OR PAST WOOD INFESTATION (SUCH AS
TERMITES) IS A MATERIAL MATTER TO THE BUYER, IT MUST BE INVESTIGATED DURING THE
DUE DILIGENCE PERIOD. If the lender requires an updated Wood Infestation Report,
it shall be performed at Buyer's expense. If wood infestation is disclosed in
any Wood Infestation Report, REFER TO LINES 66-85 FOR IMPORTANT TERMS.

 

Flood Hazard: If the Property is situated in an area identified as having any
special flood hazards by any governmental entity including, but not limited to,
being designated as a special flood hazard area by the Federal Emergency
Management Agency (FEMA), the Buyer's lender may require the purchase of flood
hazard insurance at the Close of Escrow or some future date. Special flood
hazards may affect the ability to encumber or improve the Property now or at
some future date. Flood hazard designation of the Property or cost of flood
hazard insurance shall be determined by Buyer during the Due Diligence Period.

 

Survey: A survey ☒ shall be performed ☐ is waived by the Buyer.

 

If a survey is to be performed, Buyer shall have the survey completed by a
licensed surveyor in accordance with the Arizona State Board of Technical
Registration's "Arizona Land Boundary Survey Minimum Standards" and review the
receipt of results of survey or map during the Due Diligence Period.

 

Cost of the survey shall be paid by: ☐ Seller ☐ Buyer ☒ Other: Most recent
existing survey provided by seller

 

Surveyor's instructions are:   ☐  A boundary survey and survey plat showing the
corners either verified or monumentation.   ☐ A survey certified by a licensed
surveyor, acceptable to Buyer and the Title Company, in sufficient detail for
issuance of an American Land Title Association ("ALTA") Owner's Policy of Title
Insurance showing all boundary, encroachment or survey exceptions and all
improvements, utility lines and easements on the Property or within five (5)
feet thereof.         ☐ Other survey terms
                                                                                                                                               

 

                                                                                                                                                                                                                                                            

 

Buyer's Responsibility Regarding Inspections: Buyer shall keep the Property free
and clear of liens, shall indemnify and hold Seller harmless from all liability,
claims, demands, damages, and costs and shall repair all damages arising from
the inspections.

 

Final Walkthrough: The Seller grants Buyer and any representative of Buyer
reasonable access to conduct a final walkthrough of the Property for the purpose
of satisfying Buyer that any repairs agreed to by the Seller have been completed
and, further, that the Property is in substantially the same condition as on the
date of the mutual execution of the Contract. Seller shall make the Property
available for the final walkthrough. If Buyer does not conduct such walkthrough,
Buyer specifically releases Seller and Broker(s) of any liability.

 

Seller's Responsibility Regarding Inspections and Final Walkthrough: Seller
shall make the Property available for all inspections during the Due Diligence
Period and final walkthrough. Seller understands that the inspections and final
walkthrough require that all utilities be on and the Seller is responsible for
providing same at Seller's expense.

 

Sanitation and Waste Disposal Systems: Buyer is aware and Seller warrants that
the Property is on a:

 

☒  sewer system ☐ septic system ☐ alternative system

 

Seller's Obligations Regarding On-Site Wastewater Treatment Facility
(conventional septic or alternative system) ("Facility"): If such a Facility has
been installed on the Property, Seller shall deliver to Buyer copies of Facility
permits and any other Facility documents of record within five (5) days after
Opening of Escrow. During Due Diligence Period, any Facility on the Property
shall be inspected as required by law at: ☐ Buyer's expense ☐ Seller's expense
by an inspector recognized by the applicable governmental authority. Seller
shall deliver to Escrow Company, at Seller's expense, any certification and/or
documentation required. Escrow Company is instructed to file any transfer
form(s) with applicable county authority. Buyer shall pay any Facility transfer
fees.

 

Seller's Obligations Regarding Wells: If any well is located on the Property,
Seller shall deliver to Escrow Company, before Close of Escrow, a copy of the
Arizona Department of Water Resources ("ADWR") "Registration of Existing Wells."
Escrow Company is hereby instructed to send to the ADWR a "Change of Well
Information." Seller does not warrant the gallons per minute as reflected on the
ADWR certification of registration. Buyer may verify gallons per minute during
Due Diligence Period through a certified flow test.

 

Changes During Escrow: Seller shall immediately notify Buyer in writing: (i) of
any changes in the disclosures made herein, in the Seller Property Disclosure
Statement, or otherwise; (ii) if Seller modifies any existing lease or other
agreement affecting the Property; or (iii) if Seller enters into any new leases,
rental agreements, service contracts or other agreements affecting the Property.
Buyer shall be allowed five (5) days after receipt of such notice to provide
written notice to Seller of any items disapproved. REFER TO LINES 66-85 FOR
IMPORTANT TERMS.

 

DISCLOSURES

 

 

Seller Property Disclosure Statement ("SPDS"):

 

(a) ☐ Buyer has received, read, and approved the SPDS.

 

            (b) ☐ Buyer waives review and approval of the SPDS. (BUYER'S
INITIALS REQUIRED TO WAIVE SPDS   BUYER   BUYER

 

(c) ☒ Seller shall deliver the SPDS to Buyer within five (5) days after Opening
of Escrow.



[pg3_001.jpg] 

 

 

 



Commercial Real Estate Purchase Contract » Page 4 of 9

 

Additional Seller Disclosures and Information: Seller shall provide to Buyer the
following disclosures and information pertinent to the Property in writing
within five (5) days or                   days after Opening of Escrow: (1) any
information known to Seller that may adversely affect the Buyer's use of the
Property, (2) any known pending special assessments, association fees, claims,
or litigation, (3) copies of covenants, conditions, and restrictions, articles
of incorporation; by-laws; other governing documents; and any other documents
required by law, (4) financial statements, copies of current rent rolls, lists
of current deposits, personal property lists, copies of leases, rental
agreements, service contracts, (5) a copy of the most recent survey, if
available, and (6) any and all other agreements, documents, studies, or reports
relating to the Property in Seller's possession or control provided, however,
that Seller shall not be required to deliver any report or study if the written
contract that Seller entered into with the consultant who prepared such report
or study specifically forbids the dissemination of the report to others. The
Buyer shall provide written notice to Seller prior to the expiration of the Due
Diligence Period of any items disapproved. REFER TO LINES 66-85 FOR IMPORTANT
TERMS. Seller shall deliver all original documents and estoppel certificates
executed by all tenants to Buyer at Close of Escrow.

 

No Seller or Tenant Bankruptcy, Probate or Insolvency Proceedings. Seller has no
notice or knowledge that any tenant on the Property is the subject of a
bankruptcy, probate or insolvency proceeding. Further, Seller is not the subject
of a bankruptcy, insolvency or probate proceeding.

 

Seller's Notice of Violations: Seller represents that Seller has no knowledge of
any notice of violations of City, County, State, or Federal building, zoning,
fire, or health laws, codes, statutes, ordinances, regulations, or rules filed
or issued regarding the Property. If Seller receives notice of violations of any
of the aforementioned prior to Close of Escrow, Seller shall immediately notify
Buyer in writing. Buyer shall have five (5) days after receipt of such notice to
provide written notice to Seller of any items disapproved.

 

REFER TO LINES 66-85 FOR IMPORTANT TERMS.

 

DISCLOSURES FOR PROPERTY USED FOR RESIDENTIAL PURPOSES

 

 

(If Property is not used for residential purposes, GO TO LINE 194.)

 

Notice to Buyer of Swimming Pool Barrier Regulations (Initials Required): The
State of Arizona has swimming pool barrier regulations that are outlined in the
Arizona Department of Health Services Private Pool Safety Notice. The county or
municipality in which the Property is located may have different swimming pool
barrier regulations than the state. During the Due Diligence Period, Buyer
agrees to investigate all applicable state, county, and municipal swimming pool
barrier regulations and, unless disapproved prior to the expiration of the Due
Diligence Period, agrees to comply with and pay all costs of compliance with
said regulations. BUYER'S INITIALS ACKNOWLEDGE 1) EXISTENCE OF SWIMMING POOL
BARRIER REGULATIONS and 2) If this Property contains a swimming pool, RECEIPT OF
THE ARIZONA DEPARTMENT OF HEALTH SERVICES APPROVED PRIVATE POOL SAFETY NOTICE AS
REQUIRED BY A.R.S. §36-1681 (E).

 

(BUYER'S INITIALS REQUIRED)             BUYER   BUYER

 

Lead-Based Paint Disclosure (Initials Required): If the Property was built prior
to 1978, Seller shall: (1) notify the Buyer of any known lead-based paint or
lead-based paint hazards in or on the Property; (2) provide the Buyer with any
lead-based paint risk assessments or inspections of the Property in the Seller's
possession; (3) provide the Buyer with the Disclosure of Information on
Lead-based Paint and Lead-Based Paint Hazards, and any reports, records,
pamphlets, and/or other materials referenced therein, including the pamphlet
"Protect Your Family from Lead in Your Home" (collectively "Lead-Based Paint
Information").

☐ Lead-Based Paint Information was provided prior to Contract acceptance and
Buyer acknowledges the opportunity to conduct lead based paint risk assessments
or inspections during Due Diligence Period.

☒ Seller shall provide the Lead-Based Paint Information to Buyer within five (5)
days after Opening of Escrow. Buyer may within ten (10) days or ☐
                   days after receipt of the Lead-Based Paint Information
conduct or obtain a risk assessment or inspection of the Property for the
presence of lead-based paint or lead based-paint hazards ("Assessment Period").
Buyer may within five (5) days after receipt of the Lead-Based Paint Information
or five (5) days after expiration of the Assessment Period cancel this Contract
in Buyer's sole discretion by delivering written notice of cancellation to
Seller Pursuant to Lines 308-312.

 

Prior to 1978: If Property was constructed prior to 1978, BUYER'S INITIALS
REQUIRED           BUYER   BUYER

 

1978 or Later: If Property was constructed in 1978 or later, BUYER'S INITIALS
REQUIRED             BUYER   BUYER

 

IF THIS IS AN ALL CASH SALE, GO TO LINE 208.

 

FINANCING

 

(If financing is to be other than new financing, see attached addendum.)

This sale ☒ is ☐ is not contingent upon Buyer obtaining a satisfactory financing
commitment within Financing Commitment Contingency Period. (If sale is not
contingent on a financing commitment, go to line 209.)

Financing Commitment Contingency Period: If the sale is contingent upon Buyer
obtaining a satisfactory financing commitment, Buyer shall have thirty (30) days
or ☒       60       days after the Opening of Escrow ("Financing Commitment
Contingency Period") to obtain a financing commitment satisfactory to Buyer in
Buyer's sole discretion, for a loan to purchase the Property or Buyer may cancel
this Contract pursuant to Lines 308-312 and receive a refund of the Earnest
Money. PRIOR TO THE EXPIRATION OF THE FINANCING COMMITMENT CONTINGENCY PERIOD,
BUYER SHALL DELIVER TO SELLER AND ESCROW COMPANY WRITTEN NOTICE THAT BUYER HAS
NOT RECEIVED SUCH SATISFACTORY FINANCING COMMITMENT OR BUYER SHALL BE DEEMED TO
HAVE WAIVED THE FINANCING COMMITMENT CONTINGENCY AND ANY RIGHT TO CANCEL DUE TO
FINANCING.

Financing Application: Within ten (10) days after the Opening of Escrow, Buyer
shall submit a formal loan application to a lender of Buyer's choice. Buyer and
Seller shall promptly provide to such lender all materials and documents lender
deems appropriate to facilitate such lender's processing of such loan
application. Buyer agrees to pay such fees as required by the lender and all
other financing costs. Buyer authorizes the lender to provide financing status
updates to Broker(s).



[pg4_001.jpg] 

 

 

 



Commercial Real Estate Purchase Contract » Page 5 of 9

 

TITLE AND ESCROW

 

Title and Vesting: Taking title may have significant legal, estate planning and
tax consequences. Buyer should obtain legal and tax advice.

Buyer will take title as determined before Close of Escrow or ☐ Other:
_________________________________________

Title Commitment and Title Insurance: Buyer shall be provided at Seller's
expense a Standard Owner's Title Insurance Policy showing the title vested in
Buyer as provided in Line 210. Buyer may acquire extended coverage(s) at Buyer's
own additional expense. Escrow Company is hereby instructed to obtain and
distribute to Buyer and Broker(s) a Commitment for Title Insurance in sufficient
detail for the issuance of an Extended Owner's Title Insurance Policy together
with complete and legible copies of all documents that will remain as exceptions
to Buyer's policy of title insurance ("Title Commitment"), within fifteen (15)
days after Opening of Escrow. Buyer shall have until the expiration of the Due
Diligence Period to provide written notice to Seller of any items disapproved.
Buyer shall have five (5) days after receipt of any amendments to Title
Commitment or notice of any subsequent exceptions to provide Seller written
notice of any amendment or exceptions disapproved. REFER TO LINES 66-85 FOR
IMPORTANT TERMS.

Seller shall convey title by special warranty deed or ☐
_________________________________________________ deed.

Additional Instructions: (a) If the Escrow Company is also acting as the title
agency but is not the title insurer issuing the title insurance policy, the
Buyer and Seller hereby instruct the Escrow Company to deliver to the Buyer and
Seller upon Opening of Escrow a closing protection letter from the title insurer
indemnifying the Buyer and Seller for any losses due to fraudulent acts or
breach of escrow instructions by the Escrow Company. (b) All documents necessary
to close this transaction shall be executed promptly by Seller and Buyer in the
standard form used by Escrow Company. Escrow Company is hereby instructed to
modify such documents to the extent necessary to be consistent with this
Contract. (c) All closing and escrow costs, unless otherwise stated herein,
shall be allocated equally between Seller and Buyer in accordance with local
custom and applicable laws and regulations. (d) Escrow Company is hereby
instructed to send to Broker(s) copies of all notices and communications
directed to or from Seller or Buyer. Escrow Company shall provide Broker(s) with
access to escrowed materials and information regarding the escrow.

Prorations, Expenses and Adjustments:

Taxes: Real property taxes payable by the Seller shall be prorated through Close
of Escrow, based upon the latest tax bill available. The parties agree that any
discrepancy between the latest tax bill available and the actual tax bill when
received shall be handled as a Post Closing Matter and Buyer or Seller may be
responsible for additional tax payments to each other.

Insurance: If Buyer takes an assignment of the existing casualty and/or
liability insurance that is maintained by Seller, the current premium shall be
prorated through Close of Escrow.

Rents, Interest and Expenses: Rents; interest on existing notes, if transferred;
utilities; and operating expenses shall be prorated through Close of Escrow. The
Parties agree to adjust any rents received after Close of Escrow as a Post
Closing Matter.

Deposits: All deposits held by Seller pursuant to rent/lease agreement(s) shall
be credited against the cash required of Buyer at Close of Escrow or ☐ paid to
Buyer by Seller at Close of Escrow.

Post Closing Matters: The parties shall promptly adjust any item to be prorated
that is not determined or determinable at Close of Escrow as a Post Closing
Matter by appropriate cash payment to the other party outside of the escrow when
the amount due is determined. Seller and Buyer agree that Escrow Company and
Broker(s) are relieved of any responsibilities for said adjustments.

Insurance: Buyer shall insure that any fire, casualty, or other insurance
desired by Buyer, or required by any Lender, is in place at Close of Escrow.
Buyer specifically releases Broker(s) from any obligations relating to such
insurance.

Assessments: The amount of any assessment that is a lien as of the Close of
Escrow, shall be:

☒ paid in full by Seller ☐ prorated and assumed by Buyer ☐ paid in full by
Buyer.

Any assessment that becomes a lien after Close of Escrow is the Buyer's
responsibility.

IRS and FIRPTA Reporting: Seller agrees to comply with IRS reporting
requirements. If applicable, Seller agrees to complete, sign, and deliver to
Escrow Company a certificate indicating whether Seller is a foreign person or a
non-resident alien pursuant to the Foreign Investment in Real Property Tax Act
(FIRPTA). Buyer acknowledges that if the Seller is a foreign person, the Buyer
(or Escrow Company, as directed by Buyer) must withhold a tax of up to 15% of
the purchase price, unless an exemption applies.

RESPA: The Real Estate Settlement Procedures Act (RESPA) requires that no Seller
of property that will be purchased with the assistance of a federally-related
mortgage financing shall require, directly or indirectly, as a condition of
selling the property, that title insurance covering the property be purchased by
the Buyer from any particular title company.

TAX DEFERRED EXCHANGE: Seller and Buyer are advised to consult a professional
tax advisor regarding the advisability of a tax-deferred exchange pursuant to
I.R.C. §1031 or otherwise. Seller and Buyer agree to cooperate in a tax deferred
exchange provided that Close of Escrow is not delayed. All additional costs in
connection with any such tax deferred exchange shall be borne by the party
requesting the exchange. The non-requesting party and Broker(s) shall be
indemnified and held harmless from any liability that may arise from
participation in the tax deferred exchange.

 

WARRANTIES

 

Seller Warranties: Seller warrants and shall maintain and/or repair the Property
so that, at the earlier of possession of the Property or Close of Escrow, all
heating, cooling, mechanical, plumbing, and electrical systems (including
swimming pool and/or spa, motors, filter systems, cleaning systems, and heater,
if any), and built-in appliances will be in working condition or as otherwise
agreed in this Contract. Seller also warrants that, at the earlier of possession
of the Property or Close of Escrow, the Property shall be in substantially the
same condition as on the date of the mutual execution of the Contract.

Buyer Warranties: Buyer warrants that Buyer has disclosed to Seller any
information that may materially and adversely affect the Buyer's ability to
close escrow or complete the obligations of this Contract. At the earlier of the
removal of all contingencies, possession of the Property or Close of Escrow, (a)
Buyer warrants to Seller that Buyer has conducted all desired independent
investigations and accepts the Property and (b) Buyer acknowledges that there
will be no Seller warranty of any kind, except as stated in Lines 259-263.





[pg5_001.jpg] 

 

 

 



Commercial Real Estate Purchase Contract » Page 6 of 9

 



Warranties that Survive Closing: Prior to the Close of Escrow, Seller warrants
that payment in full will have been made for all rental and/or privilege taxes,
labor, professional services, materials, machinery, fixtures, or tools furnished
within the 150 days immediately preceding the Close of Escrow in connection with
the construction, alteration, or repair of any structure on or improvement made
to the Property. Seller warrants that the information on Lines 131-139 regarding
connection to a public sewer system, septic tank or other sanitation system is
correct to Seller's knowledge. Seller warrants that Seller has disclosed to
Buyer and Broker(s) all material latent defects and any information concerning
the Property known to Seller, which materially and adversely affect the
consideration to be paid by Buyer.

REMEDIES

Remedies: The parties agree to the remedies for breach of Contract indicated
below.

If Buyer is in breach: (check one)

☐ All Rights and Remedies: Seller may cancel this Contract pursuant to Lines
308-312 and/or proceed upon any claim or remedy that the Seller may have in law
or equity.

☒ Liquidated Damages: The parties agree that it would be impracticable or
extremely difficult to fix the actual damages that Seller would suffer if Buyer
fails to perform Buyer's obligations pursuant to this Contract. Therefore, if
Buyer breaches this Contract, Seller shall be entitled to the Earnest Money as
Seller's sole remedy and Buyer shall be released from any further liability to
Seller. In such event, this Contract shall be cancelled and Seller shall pay any
Escrow Company cancellation fees.

(INITIALS REQUIRED) [pg6_002.jpg]

If Seller is in breach:

All Rights and Remedies: Buyer may cancel this Contract pursuant to Lines
308-312, shall be entitled to the return of the Earnest Money and/or proceed
upon any claim or remedy that the Buyer may have in law or equity.

Mediation: Buyer and Seller agree to mediate any dispute or claim arising out of
or relating to this Contract, any alleged breach of this Contract, or services
provided in relation to this Contract, claims for Earnest Money or
representations made by the Buyer or Seller in connection with the sale,
purchase, financing, condition, or other aspect of the Property to which this
Contract pertains, including, without limitation, allegations of concealment,
misrepresentation, negligence and/or fraud before resorting to court action.
Mediation is a process in which the parties meet with an impartial person who
helps to resolve the dispute informally and confidentially. Mediators cannot
impose binding decisions. The parties must agree and sign an agreement before
any settlement reached at the mediation is binding. Mediation shall take place
in the State of Arizona. All mediation costs shall be paid equally by the
parties to the Contract.

Exclusions from Mediation: The following matters are excluded from mediation
hereunder: (a) any action brought in the Small Claims Division of an Arizona
Justice Court (up to $3,500), so long as the matter is not thereafter
transferred or removed from the Small Claims Division; (b) judicial or
nonjudicial foreclosure or other action or proceeding to enforce a deed of
trust, mortgage, or agreement for sale; (c) an unlawful entry or detainer
action; (d) the filing or enforcement of a mechanic's lien; or (e) any matter
that is within the jurisdiction of a probate or bankruptcy court. The filing of
a judicial action to enable the recording of a notice of pending action, or
order of attachment, receivership, injunction, or other provisional remedies
shall not constitute a waiver of the obligation to mediate under this provision,
nor shall it constitute a breach of the duty to mediate.

Attorneys Fees and Costs: If Buyer or Seller files suit against the other to
enforce any provision of this Contract or for damages sustained by reason of its
breach, all parties prevailing in such action, on trial and appeal, shall
receive their reasonable attorney's fees and costs as awarded by the court. In
addition, both Seller and Buyer agree to indemnify and hold harmless all Brokers
against all costs and expenses that any Broker may incur or sustain in
connection with any lawsuit arising from this Contract and will pay the same on
demand unless the court grants judgment in such action against the party to be
indemnified. Costs shall include, without limitation, reasonable attorney's
fees, expert witness fees, fees paid to investigators, and court costs.

Cancellation: Any party who wishes to cancel this Contract as provided herein or
because of any material breach by another party, and who is not in material
breach except as occasioned by a material breach by the other party, may cancel
this Contract by delivering written notice of cancellation to either the
breaching party or to the Escrow Company stating the basis for cancellation or
nature of the breach. Cancellation shall become effective immediately upon
delivery of the written notice of cancellation to either the breaching party or
Escrow Company.

Release of Earnest Money: In the event of a dispute between Buyer and Seller
regarding Earnest Money deposited with Escrow Company, Buyer and Seller
authorize Escrow Company to release Earnest Money pursuant to the terms and
conditions of this Contract. Buyer and Seller specifically authorize Escrow
Company to act in its sole and absolute discretion in the release of Earnest
Money. Buyer and Seller agree to hold harmless and indemnify Escrow Company
against any claim, action or lawsuit of any kind, and from any loss, judgment,
or expense, including costs and reasonable attorneys' fees, arising from or
relating in any way to the release of Earnest Money.

Recommendations: If any Broker recommends a builder, contractor, inspector,
vendor or any other person or entity to Seller or Buyer for any purpose, such
recommendation shall be independently investigated and evaluated by Seller or
Buyer, who hereby acknowledge that any decision to enter into any contractual
arrangements with any such person or entity recommended by any Broker will be
based solely upon such independent investigation and evaluation. Seller and
Buyer understand that said contractual arrangement may result in a commission or
fee to Broker, which shall be disclosed in writing to the Seller and Buyer as
required by law.



[pg6_001.jpg]

 



 

 

 



Commercial Real Estate Purchase Contract » Page 7 of 9

 

ADDITIONAL TERMS

 

 

This offer is contingent upon Buyer receiving the following items: (1) a
commitment to lend to Buyer a sum equal to at least 70% of the Purchase Price,
at terms reasonably acceptable to Buyer. Such loan ("New Loan") shall be secured
by a first trust or mortgage on the Property. Buyer hereby agrees to diligently
pursue obtaining the New Loan, (2) the Buyers approval of the existing lease and
obtaining appropriate estoppel certificate discuss at least 15 days prior to
closing, (3) right to lease terms with the tenant during due diligence; and
Seller receiving the following items: (1) appropriate financing with terms at
the Seller’s sole discretion to pay off Deed of Trust and Closing Costs and
Commissions, within 30 days of execution of this contract.

Buyer to have a 60 day financing contingency period, at the end of which time,
the buyer shall deposit an additional $20,000 earnest money into escrow. All
escrow monies become non-refundable and released to seller if buyer fails to
perform. Contingency Period to commence upon execution of the contract.

Buyer and Seller acknowledge that it is the intention of the Buyer to
acquire/sell property as part of a tax-deferred exchange under Internal Revenue
Code Section 1031. The Seller agrees to cooperate as long as it does not delay
the closing or cause additional expense to the other. Buyer will assign the
rights (but not obligations) of this agreement to a Qualified Intermediary.
Cooperation means that parties will approve an assignment, agree to release the
Intermediary from any claim made by other, and agree to all other appropriate
action or sign any other document which does not create additional liability or
expense.

Risk of Loss: If there is any loss or damage to the Property between the date of
mutual execution of this Contract and the Close of Escrow or possession of the
Property, whichever is earlier, by reason of fire, vandalism, flood, earthquake
or act of God, the risk of loss shall be borne by the Seller, provided, however,
that if the cost of repairing such loss or damage would exceed ten percent (10%)
of the purchase price, either Seller or Buyer may elect to cancel the Contract
by written notice pursuant to lines 308-312.

Permission: Buyer and Seller grant Broker(s) permission to advise the public of
the existence of this Contract.

Arizona Law: This Contract shall be governed by Arizona law and jurisdiction is
exclusively conferred on the State of Arizona.

Time is of the essence: The parties acknowledge that time is of the essence in
performance of the obligations described herein.

Broker's Fee: Buyer and Seller each represent and warrant to the other that
he/she/it has had no dealings with any person, firm, broker or finder in
connection with the negotiation of this Contract and/or the consummation of the
purchase and sale contemplated herein, other than the Broker(s) named herein,
and no Broker or other person, firm or entity, other than said Broker(s) is/are
entitled to any commission or finder's fee in connection with this transaction
as the result of any dealings or acts of either Buyer or Seller. Buyer and
Seller do each hereby agree to indemnify, defend, protect and hold the other
harmless from and against any costs, expenses or liability for compensation,
commission or charges that may be claimed by any broker, finder or other similar
party, other than said named Broker(s) by reason of any dealings or act of the
indemnifying party.

Compensation: Seller and Buyer acknowledge that Broker(s) shall be compensated
for services rendered as previously agreed by separate written agreement(s). Any
separate written agreement(s) shall be delivered to Escrow Company for payment
at Close of Escrow, if not previously paid, and shall constitute an irrevocable
assignment of Seller's proceeds at Close of Escrow and/or payment shall be
collected from Buyer as a condition to Close, as applicable. If any Broker hires
an attorney to enforce the collection of the brokerage fee payable pursuant to
this Contract and is successful in collecting some or all of such brokerage fee,
the party(ies) responsible for paying such brokerage fee agree(s) to pay such
Broker's costs including, but not limited to: reasonable attorneys' fees, expert
witness fees, fees paid to investigators, and court costs.

COMMISSIONS PAYABLE FOR THE SALE, LEASING, OR MANAGEMENT OF PROPERTY ARE NOT SET
BY ANY BOARD OR ASSOCIATION OF REALTORS® OR MULTIPLE LISTING SERVICE, OR IN ANY
MANNER OTHER THAN BETWEEN THE BROKER AND CLIENT. THE SELLER AND THE BUYER
ACKNOWLEDGE THAT THE BROKER(S) REFERENCED HEREIN ARE THIRD-PARTY BENEFICIARIES
OF THIS CONTRACT.

 

[pg7_001.jpg] 



 

 

 



Commercial Real Estate Purchase Contract » Page 8 of 9



Additional Compensation: The Real Estate Settlement Procedures Act ("RESPA")
prohibits the paying or receiving of any fee, kickback, or thing of value for
the referral of any business related to settlement or closing of a federally
regulated mortgage financing, including, but not limited to, any services
related to the origination, processing, or funding of a federally regulated
mortgage financing, and includes settlement related business. RESPA does not
prohibit fees, salaries, compensation, or other payments for services actually
performed. If any Broker performs any such services for a fee, Seller and Buyer
consent to the payment of this additional compensation as
follows:________________________________________________

 



 



 





 



Subsequent Offers: Buyer acknowledges that Seller has the right to accept
subsequent offers until Close of Escrow. Seller understands that any subsequent
offer accepted by the Seller must be a backup offer, namely, contingent on the
cancellation of this Contract. 

Entire Agreement: This Contract, and any addenda and attachments, shall
constitute the entire agreement between Seller and Buyer, and shall supersede
any other written or oral agreements between Seller and Buyer. This Contract,
including any extensions of any time periods referenced herein, can be modified
only by a writing signed by Seller and Buyer. A fully executed facsimile copy of
the entire Contract shall be treated as an original Contract. This Contract and
any other documents required by this Contract may be executed and delivered by
facsimile and in any number of counterparts, which shall become effective upon
delivery as provided for herein. All counterparts shall be deemed to constitute
one instrument, and each counterpart shall be deemed an original. The failure to
initial any page of this Contract shall not affect the validity or terms of this
Contract. All references to days in this Contract shall be construed as calendar
days.

Assignment: Except in the event of a tax-deferred exchange, Buyer shall not
assign this Contract without the prior written consent of Seller. Any such
assignment shall not release Buyer from Buyer's obligations under this Contract.

Release of Brokers: SELLER AND BUYER HEREBY ACKNOWLEDGE THAT THEY HAVE BEEN AND
ARE NOW ADVISED BY THE BROKER(S) TO CONSULT AND RETAIN THEIR OWN EXPERTS TO
ADVISE AND REPRESENT THEM CONCERNING THE LEGAL AND INCOME TAX EFFECTS OF THIS
CONTRACT, AND THE CONDITION OF THE PROPERTY. SELLER AND BUYER HEREBY EXPRESSLY
RELEASE, HOLD HARMLESS AND INDEMNIFY ALL BROKER(S) IN THIS TRANSACTION FROM ANY
AND ALL LIABILITY AND RESPONSIBILITY REGARDING THE CONDITION, SQUARE
FOOTAGE/ACREAGE, LOT LINES OR BOUNDARIES, VALUE, FINANCING, RENT ROLLS, INCOME
AND EXPENSE PROJECTIONS OR PROFORMAS, ENVIRONMENTAL CONDITIONS, SANITATION
SYSTEMS, ROOF CONDITION, WOOD INFESTATION AND WOOD INFESTATION REPORT,
COMPLIANCE WITH BUILDING CODES, ZONING OR OTHER GOVERNMENTAL REGULATIONS, OR ANY
OTHER MATERIAL MATTERS RELATING TO THE PROPERTY.

(INITIALS REQUIRED) [pg8a_001.jpg]



Time for Acceptance: This is an offer to purchase the Property. Unless
acceptance is signed by Seller and a signed copy delivered in person, by private
or United States mail, or facsimile, and received by Buyer or by Broker named on
Lines 17-18 by:  December 22 , 2016 at 11:59 ☐ AM ☒ PM, Mountain Standard Time,
or unless this offer to purchase has been previously withdrawn in writing by
Buyer, this offer to purchase shall be deemed withdrawn and the Buyer's Earnest
Money shall be returned.

THIS CONTRACT CONTAINS NINE (9) PAGES EXCLUSIVE OF ANY ADDENDA AND ATTACHMENTS.
PLEASE ENSURE THAT YOU HAVE RECEIVED AND READ ALL NINE (9) PAGES OF THIS OFFER
AS WELL AS ANY ADDENDA AND ATTACHMENTS.

The undersigned agree to purchase the Property on the terms and conditions
herein stated and acknowledge receipt of a copy hereof.

/s/ Michael Tenuta

dotloop verified
12/21/16 3:55PM EST

4TWW-JGEA-EXNH-MJGC

      ^ BUYER’S SIGNATURE MO/DA/YR   ^ BUYER’S SIGNATURE MO/DA/YR

 

Big Lake Estates, LLC           BUYER NAME PRINTED   BUYER NAME PRINTED

 



By: Michael Tenuta         Its: Member  

 

      ADDRESS   ADDRESS

 

      CITY, STATE, ZIP COPE   CITY, STATE, ZIP COPE

 



Broker:   Keller Williams Professional Partners   Andrew Ostrander   (COMPANY
NAME)   (LICENSEE)

 

 7025 W. Bell Rd., Ste. 10

Phoenix, AZ 85308 

(480) 229-6999 (480) 295-7608    (ADDRESS) (TELEPHONE) (FAX) (E-MAIL)

[pg8_001.jpg] 



 

 

 



Commercial Real Estate Purchase Contract » Page 9 of 9

 

ACCEPTANCE

 

 

Agency Confirmation: The following agency relationship(s) is hereby confirmed
for this transaction:

 

Listing Broker:  Joseph Lewis   The Real Estate Brokers, LLC (602) 740-3916  
(PRINT SALESPERSON’S NAME AND AGENCY CODE) JL306  
(PRINT FIRM NAME AND OFFICE CODE)  B675 (TELEPHONE)

 

Is the agent of (check one):   ☒  the Seller exclusively; or    ☐  both the
Buyer and Seller

 

Seller Receipt of Copy: The undersigned acknowledge receipt of a copy hereof and
grant permission to Broker named on Lines 17-18 to deliver a copy to Buyer.

 

☐  Counter Offer is attached, and is incorporated herein by reference. Seller
must sign both the Contract and the Counter Offer. If there is a conflict
between this Contract and the Counter Offer, the provisions of the Counter Offer
shall be controlling.

 

The undersigned agree to sell the Property on the terms and conditions herein
stated.

 

/s/ Bryan McLaren 12/22/16       ^ SELLER’S SIGNATURE MO/DA/YR  
^ SELLER’S SIGNATURE MO/DA/YR

 

ZONED PROPERTIES, INC.     SELLER’S NAME PRINTED   SELLER’S NAME PRINTED

 

By: BRYAN MCLAREN

 

Its: CEO

 

      ADDRESS   ADDRESS

 

      CITY, STATE, ZIP COPE   CITY, STATE, ZIP COPE

 



Broker:   The Real Estate Brokers, LLC   Joseph Lewis   (COMPANY NAME)  
(LICENSEE)

 

  (602) 740-3916     (ADDRESS) (TELEPHONE) (FAX) (E-MAIL)

 

ACCEPTANCE BY ESCROW COMPANY

 

 

Date of Opening of Escrow: ________________________

 

The provisions of this Contract are hereby acknowledged and agreed to.

 

Escrow Company: Chicago Title Agency

 

By: ________________________________

 

Its: ________________________________

 



  For Broker Use Only: Brokerage File/Log No. ______ Manager’s Initials _____
Broker’s Initials _______ Date __________ MO/DA/YR       

 

[pg9_001.jpg] 

 

 

 